FILED
MEMORANDUM DECISION                                              Jul 05 2016, 9:09 am

Pursuant to Ind. Appellate Rule 65(D),                               CLERK
                                                                 Indiana Supreme Court
this Memorandum Decision shall not be                               Court of Appeals
                                                                      and Tax Court

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Erin L. Berger                                            Gregory F. Zoeller
Evansville, Indiana                                       Attorney General of Indiana

                                                          Robert J. Henke
                                                          David E. Corey
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Matter of the                                   July 5, 2016
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of K.B. (Minor                               82A01-1512-JT-2161
Child)                                                    Appeal from the Vanderburgh
                                                          Superior Court
and                                                       The Honorable Brett J. Niemeier,
                                                          Judge
A.E. (Mother),                                            Trial Court Cause No.
Appellant-Respondent,                                     82D04-1507-JT-1315

        v.

Indiana Department of Child
Services,



Court of Appeals of Indiana | Memorandum Decision 82A01-1512-JT-2161 | July 5, 2016      Page 1 of 25
      Appellee-Plaintiff.




      Bradford, Judge.



                                           Case Summary
[1]   Appellant-Respondent A.E. (“Mother”) appeals the juvenile court’s order

      terminating her parental rights to K.B. (the “Child”). On October 20, 2014,

      Appellee-Petitioner the Department of Child Services (“DCS”) filed a petition

      alleging that the Child was a child in need of services (“CHINS”). The next

      day, Mother stipulated that the Child was a CHINS. The Child was

      subsequently adjudicated to be a CHINS and Mother was ordered to participate

      in certain services. Mother, however, failed to consistently do so.


[2]   DCS filed a petition seeking the termination of Mother’s parental rights to the

      Child on July 22, 2015. Following an evidentiary hearing, the juvenile court

      issued an order granting DCS’s petition. On appeal, Mother contends that the

      juvenile court abused its discretion in denying her request for a continuance of

      the evidentiary hearing and that DCS did not provide sufficient evidence to

      support the termination of her parental rights. We affirm.

      Court of Appeals of Indiana | Memorandum Decision 82A01-1512-JT-2161 | July 5, 2016   Page 2 of 25
                            Facts and Procedural History
[3]   Mother and M.B. (“Father”) are the parents of the Child who was born on

      November 24, 2012.1 DCS initially became involved with the Child on October

      14, 2014, after receiving a report that the Child’s mother was being arrested for

      possession of methamphetamine. A DCS family case manager (“FCM”) met

      with Mother at the jail on October 15, 2014, at which time Mother admitted

      that she would test positive for methamphetamine if given a drug screen. The

      Child was eventually placed with Mother’s grandparents, who had

      guardianships over Mother’s other children.


[4]   On October 20, 2014, DCS filed a petition alleging that the Child was a

      CHINS.2 The next day, Mother stipulated to the fact that the Child was a

      CHINS. In light of this stipulation, the juvenile court adjudicated the Child to

      be a CHINS. The juvenile court also ordered Mother to undergo a drug court

      evaluation. Mother was accepted into drug court on October 27, 2014.

      Following a November 12, 2014 dispositional hearing, Mother was ordered to

      complete certain services, namely cooperate with parental aide services, obtain

      a substance abuse evaluation and follow any treatment recommendation,




      1
       The termination of Father’s parental rights to the Child is not at issue in the instant appeal.
      We will therefore limit our factual overview and discussion to facts and issues pertaining to
      Mother.
      2
       It appears that on or about October 20, 2014, Mother bonded out of jail following her October
      14, 2014 arrest.

      Court of Appeals of Indiana | Memorandum Decision 82A01-1512-JT-2161 | July 5, 2016   Page 3 of 25
      complete random drug screens, participate in supervised or monitored

      visitation, and remain drug and alcohol free.


[5]   In December of 2014, Mother again began using methamphetamine. At this

      time, she stopped attending court dates, participating in services, and visiting

      the Child. Mother’s relapse into drug use occurred after she had been given the

      opportunity to move in with her grandparents and her children. Mother,

      however, chose not to live with her grandparents and children, instead choosing

      to live with friends and continue to use drugs. Mother’s relapse lasted from

      December of 2014 until April of 2015, when she was again arrested for

      possession of methamphetamine.


[6]   On January 7, 2015, DCS filed a verified information for contempt alleging that

      Mother had failed to appear for drug screens and treatment. The juvenile court

      set the matter for a hearing on January 21, 2015. Mother failed to appear at this

      hearing. Mother was unsuccessfully discharged from the drug court on March

      18, 2015, “as her whereabouts [were] unknown.” DCS Ex. 1, p. 5. Mother

      also failed to appear for an April 1, 2015 review hearing, after which the

      juvenile court found that Mother had not complied with the case plan,

      enhanced her parenting abilities, or visited the Child.


[7]   On May 12, 2015, in connection to the charges stemming from Mother’s

      October 2014 arrest, the State filed an allegation that Mother was a habitual

      offender. On July 21, 2015, Mother pled guilty to Level 5 felony possession of

      methamphetamine, Class A misdemeanor possession of paraphernalia, Class A


      Court of Appeals of Indiana | Memorandum Decision 82A01-1512-JT-2161 | July 5, 2016   Page 4 of 25
      misdemeanor driving while suspended, and Class B misdemeanor possession of

      marijuana. Mother was found to be a habitual offender and was sentenced to

      an aggregate term of six years. In sentencing Mother, the criminal court

      requested that the DOC place Mother in a Therapeutic Community Program (a

      “therapeutic program”). As of the date of the fact-finding hearing, Mother was

      waiting to be admitted into the therapeutic program, completion of which

      would take a minimum of nine months once Mother was admitted.3 Upon

      completion of the therapeutic program, Mother would then have the

      opportunity to potentially obtain an early release from prison.


[8]   On July 22, 2015, DCS filed a petition seeking the termination of Mother’s

      parental rights to the Child. The juvenile court conducted an evidentiary

      hearing on DCS’s petition on September 24, 2015. The juvenile court took the

      matter under advisement and, on November 25, 2015, issued an order

      terminating Mother’s parental rights to the Child. This appeal follows.



                                 Discussion and Decision




      3
       The record reveals that while the therapeutic program could potentially be completed in a
      minimum of nine months, completion of the therapeutic program could also take much longer.

      Court of Appeals of Indiana | Memorandum Decision 82A01-1512-JT-2161 | July 5, 2016   Page 5 of 25
                        I. Denial of Motion for Continuance
[9]   On appeal, Mother contends that the juvenile court abused its discretion in

      denying her motion for a continuance of the fact-finding hearing on DCS’s

      petition to terminate her parental rights.

              The decision to grant or deny a motion for a continuance rests
              within the sound discretion of the trial court. Riggin v. Rea Riggin
              & Sons, Inc., 738 N.E.2d 292, 311 (Ind. Ct. App. 2000). We will
              reverse the trial court only for an abuse of that discretion. Id. An
              abuse of discretion may be found in the denial of a motion for a
              continuance when the moving party has shown good cause for
              granting the motion. Id. However, no abuse of discretion will be
              found when the moving party has not demonstrated that he or
              she was prejudiced by the denial. Id.


      Rowlett v. Vanderburgh Cty. Office of Family & Children, 841 N.E.2d 615, 619 (Ind.

      Ct. App. 2006). Indiana Trial Rule 53.5 provides that a continuance “shall be

      allowed upon a showing of good cause established by affidavit or other

      evidence.” In considering whether a requesting party made a showing of good

      cause, the juvenile court must consider the circumstances present in the case,

      “particularly in the reasons presented to the [juvenile court] at the time the

      request” was made. F.M. v. N.B., 979 N.E.2d 1036, 1040 (Ind. Ct. App. 2012)

      (internal quotation omitted). Upon review, no abuse of discretion will be found

      when the moving party has not demonstrated that she was prejudiced by the

      denial, Rowlett, 841 N.E.2d at 619, or that she was “free from fault.” Danner v.

      Danner, 573 N.E.2d 934, 937 (Ind. Ct. App. 1991), trans. denied.




      Court of Appeals of Indiana | Memorandum Decision 82A01-1512-JT-2161 | July 5, 2016   Page 6 of 25
[10]   In arguing that the juvenile court abused its discretion by denying her motion

       for a continuance, Mother asserts that although DCS’s petition to terminate her

       parental rights complied with the statutory requirement that the Child be

       removed from her care pursuant to a dispositional decree for at least six

       months, see Ind. Code § 31-35-2-4(b)(2)(A), DCS should have nonetheless

       waited longer before filing the petition. Specifically, Mother asserts that while

       she was incarcerated at the time of the fact-finding hearing and was scheduled

       for a July 2017 release date, she was waiting to be admitted into a therapeutic

       program and that upon successful completion of the therapeutic program, she

       would be afforded the opportunity to petition for early release. Mother further

       asserts that she believed she could potentially be released in as few as nine

       months. In light of the possibility that she may obtain an early release, Mother

       argues that she should have been granted the opportunity to complete the court

       ordered services upon her release. We disagree.


[11]   Mother claims that her situation is similar to that presented in Rowlett. The

       facts presented in Rowlett indicate that although the Appellant was incarcerated

       as of the date of the dispositional hearing, he was scheduled to be released six

       weeks after the scheduled dispositional hearing. 841 N.E.2d at 619. Despite

       being unable to complete the court ordered services, during his incarceration,

       the Appellant had participated in numerous services and programs “which

       would be helpful to him in reaching his goal of reunification with his children.”

       Id. Upon review, we concluded that the relatively short delay would have had

       little impact on the children who were placed with their maternal grandmother


       Court of Appeals of Indiana | Memorandum Decision 82A01-1512-JT-2161 | July 5, 2016   Page 7 of 25
       who had agreed to adopt the children if Appellant’s parental rights were

       terminated. Id.


[12]   Here, unlike in Rowlett, Mother was not scheduled to be released within a

       relatively short time period following the fact-finding hearing. Rather, as of the

       date of the fact-finding hearing, Mother was not scheduled to be released until

       July of 2017. Further, Mother’s earliest possible release date, which was by no

       means a guarantee, was at least nine months following the scheduled fact-

       finding hearing. This potential early release date was contingent upon Mother

       being admitted to and successfully completing the therapeutic program. It was

       also contingent upon Mother requesting and being granted an early release date

       upon completion of the therapeutic program.


[13]   Further, as DCS points out, although Mother had initially participated in

       visitation with the Child and participated in services, prior to Mother’s current

       term of incarceration, Mother had relapsed into her habit of using illegal drugs

       and had stopped participating in visitation or services. In fact, Mother had been

       given the opportunity to live with maternal great-grandparents and the Child,

       but had instead chose to live with friends and have no contact with the Child.

       The evidence indicates that Mother showed little interest in parenting the Child

       or completing the court-ordered services until becoming incarcerated. The

       evidence further indicates that the Child would benefit from the permanent

       placement with and possible adoption by extended family members who lived

       in Wisconsin.



       Court of Appeals of Indiana | Memorandum Decision 82A01-1512-JT-2161 | July 5, 2016   Page 8 of 25
[14]   Given the uncertainty surrounding Mother’s release date and the seemingly

       legitimate concern for whether Mother was actually interested in completing

       the necessary services and parenting the Child, the juvenile court determined

       that Mother had failed to show good cause for granting her request for a

       continuance. Upon review, we cannot say that the juvenile court’s

       determination was an abuse of discretion. As such, we affirm the denial of

       Mother’s request for a continuance.


                               II. Sufficiency of the Evidence
[15]   Mother also contends that the evidence is insufficient to sustain the termination

       of her parental rights to the Child. The Fourteenth Amendment to the United

       States Constitution protects the traditional right of a parent to establish a home

       and raise her child. Bester v. Lake Cnty. Office of Family & Children, 839 N.E.2d
143, 145 (Ind. 2005). Further, we acknowledge that the parent-child

       relationship is “one of the most valued relationships of our culture.” Id.

       However, although parental rights are of a constitutional dimension, the law

       allows for the termination of those rights when a parent is unable or unwilling

       to meet her responsibility as a parent. In re T.F., 743 N.E.2d 766, 773 (Ind. Ct.

       App. 2001), trans. denied. Therefore, parental rights are not absolute and must

       be subordinated to the child’s interests in determining the appropriate

       disposition of a petition to terminate the parent-child relationship. Id.


[16]   The purpose of terminating parental rights is not to punish the parent but to

       protect the child. Id. Termination of parental rights is proper where the child’s


       Court of Appeals of Indiana | Memorandum Decision 82A01-1512-JT-2161 | July 5, 2016   Page 9 of 25
       emotional and physical development is threatened. Id. The juvenile court need

       not wait until the child is irreversibly harmed such that his physical, mental,

       and social development is permanently impaired before terminating the parent-

       child relationship. Id.


[17]   In reviewing termination proceedings on appeal, this court will not reweigh the

       evidence or assess the credibility of the witnesses. In re Involuntary Termination

       of Parental Rights of S.P.H., 806 N.E.2d 874, 879 (Ind. Ct. App. 2004). We only

       consider the evidence that supports the juvenile court’s decision and reasonable

       inferences drawn therefrom. Id. Where, as here, the juvenile court includes

       findings of fact and conclusions thereon in its order terminating parental rights,

       our standard of review is two-tiered. Id. First, we must determine whether the

       evidence supports the findings, and, second, whether the findings support the

       legal conclusions. Id.


[18]   In deference to the juvenile court’s unique position to assess the evidence, we

       set aside the juvenile court’s findings and judgment terminating a parent-child

       relationship only if they are clearly erroneous. Id. A finding of fact is clearly

       erroneous when there are no facts or inferences drawn therefrom to support it.

       Id. A judgment is clearly erroneous only if the legal conclusions made by the

       juvenile court are not supported by its findings of fact, or the conclusions do not

       support the judgment. Id.


[19]   In order to involuntarily terminate a parent’s parental rights, DCS must

       establish by clear and convincing evidence that:


       Court of Appeals of Indiana | Memorandum Decision 82A01-1512-JT-2161 | July 5, 2016   Page 10 of 25
        (A) one (1) of the following exists:
               (i) the child has been removed from the parent for at least
               six (6) months under a dispositional decree;
               (ii) a court has entered a finding under IC 31-34-21-5.6 that
               reasonable efforts for family preservation or reunification
               are not required, including a description of the court’s
               finding, the date of the finding, and the manner in which
               the finding was made; or
               (iii) the child has been removed from the parent and has
               been under the supervision of a county office of family and
               children or probation department for at least fifteen (15)
               months of the most recent twenty-two (22) months,
               beginning with the date the child is removed from the
               home as a result of the child being alleged to be a child in
               need of services or a delinquent child;
        (B) that one (1) of the following is true:
               (i) There is a reasonable probability that the conditions
               that resulted in the child’s removal or the reasons for
               placement outside the home of the parents will not be
               remedied.
               (ii) There is a reasonable probability that the continuation
               of the parent-child relationship poses a threat to the well-
               being of the child.
               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;
        (C) termination is in the best interests of the child; and
        (D) there is a satisfactory plan for the care and treatment of the
        child.


Ind. Code § 31-35-2-4(b)(2). Mother does not dispute that DCS presented

sufficient evidence to support the first and fourth elements set forth in Indiana

Code section 31-35-2-4(b). Mother, however, does claim that DCS failed to

establish the second and third elements that are required to be proven before a

court can order the involuntary termination of a parent’s parental rights.

Court of Appeals of Indiana | Memorandum Decision 82A01-1512-JT-2161 | July 5, 2016   Page 11 of 25
                       A. Whether Conditions Will Be Remedied
[20]   On appeal, Mother argues that DCS failed to establish by clear and convincing

       evidence both that the conditions leading to the Child’s removal from her home

       would not be remedied and that there is a reasonable probability that the

       continuation of the parent-child relationship poses a threat to the well-being of

       the Child.


[21]   It is well-settled that because Indiana Code section 31-35-2-4(b)(2)(B) is written

       in the disjunctive, the juvenile court need only find that (1) the conditions

       resulting in removal from or continued placement outside the parent’s home

       will not be remedied, (2) the continuation of the parent-child relationship poses

       a threat to the child, or (3) the child has been adjudicated CHINS on two

       separate occasions. See In re C.C., 788 N.E.2d 847, 854 (Ind. Ct. App. 2003),

       trans. denied. Therefore, where the juvenile court determines one of the above-

       mentioned factors has been proven and there is sufficient evidence in the record

       supporting the juvenile court’s determination, it is not necessary for DCS to

       prove, or for the juvenile court to find, either of the other two factors listed in

       Indiana Code section 31-34-2-4(b)(2)(B). See generally In re S.P.H., 806 N.E.2d

       at 882 (providing that because Indiana Code section 31-35-2-4(b)(2)(B) is

       written in the disjunctive, DCS need only prove and the juvenile court need

       only find that one of the factors listed in that sub-section is true).


[22]   In order to determine whether the conditions will be remedied, the juvenile

       court should first determine what conditions led DCS to place the Child outside


       Court of Appeals of Indiana | Memorandum Decision 82A01-1512-JT-2161 | July 5, 2016   Page 12 of 25
of Mother’s care or to continue the Child’s placement outside Mother’s care,

and, second, whether there is a reasonable probability that those conditions will

be remedied. In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App. 2005), trans. denied;

In re S.P.H., 806 N.E.2d at 882. When assessing whether a reasonable

probability exists that the conditions justifying the children’s removal or

continued placement outside their parent’s care will not be remedied, the

juvenile court must judge the parent’s fitness to care for the children at the time

of the termination hearing, taking into consideration evidence of changed

conditions. In re A.N.J., 690 N.E.2d 716, 721 (Ind. Ct. App. 1997). The

juvenile court must also evaluate the parent’s habitual patterns of conduct to

determine whether there is a substantial probability of future neglect or

deprivation. Id. A juvenile court may properly consider evidence of the

parent’s prior criminal history, drug and alcohol abuse, history of neglect,

failure to provide support, and lack of adequate employment and housing.

McBride v. Monroe Cnty. Office of Family & Children, 798 N.E.2d 185, 199 (Ind. Ct.

App. 2003). Moreover, a juvenile court “‘can reasonably consider the services

offered by [DCS] to the parent and the parent’s response to those services.’” Id.

(quoting In re A.C.C., 682 N.E.2d 542, 544 (Ind. Ct. App. 1997)). The evidence

presented by DCS “need not rule out all possibilities of change; rather, DCS

need establish only that there is a reasonable probability that the parent’s

behavior will not change.” In re Involuntary Termination of Parent-Child

Relationship of Kay L., 867 N.E.2d 236, 242 (Ind. Ct. App. 2007).




Court of Appeals of Indiana | Memorandum Decision 82A01-1512-JT-2161 | July 5, 2016   Page 13 of 25
[23]   Here, the juvenile court determined that DCS presented sufficient evidence to

       prove that it was unlikely that the reasons for the Child’s removal from and

       continued placement outside of Mother’s care would be remedied, and upon

       review, we conclude that the juvenile court’s determination to this effect is

       supported by the record. In support of its determination, the juvenile court

       found as follows:


               10. On October 16, 2014, [the Child] was in his Mother’s car
               and care, when the Mother was arrested for possession of
               Methamphetamine, possession of paraph[ernalia], possession of
               marijuana and driving while license suspended.
                                                ****
               16. On October 27, 2014, Mother was ordered into the
               Vanderburgh County Drug Court Treatment.
               17. Mother was given a bond in her criminal case and was
               released on bond.
               18. On November 12, 2015, the Court entered its
               Dispositional Order, DCS was granted wardship of Child, and
               the Mother was ordered to (1) participate with a parent aid, (2)
               obtain a substance abuse evaluation, (3) [complete r]andom
               [d]rug [s]creens, (4) [participate in s]upervised and monitored
               visits with the child, and (5) remain drug and alcohol free.
                                                ****
               20. After the Dispositional Hearing, Mother participated in
               supervised visits, secured a job, obtained a substance abuse
               evaluation, completed orientation for drug treatment, submitted
               to random drug screens and actively participated in [d]rug
               [c]ourt.
               21. Less than a month after disposition was held, the Mother’s
               participation in her Court ordered services began to diminish.
               22. On or about December 2, 2014, Mother failed to appear
               for a random drug screen.
               23. On December 3, 201[4], Mother was sanctioned by the
               [d]rug [c]ourt [t]eam for not complying with the [d]rug [c]ourt
       Court of Appeals of Indiana | Memorandum Decision 82A01-1512-JT-2161 | July 5, 2016   Page 14 of 25
        requirements.
        24. Mother quit her job and began living with friends.
        25. While Mother was living with friends, [the Child] was
        living with his great-grandparents. [The Child’s] great-
        grand[m]other is over the age of 68 and suffers from diabetes and
        his great[-]grandfather is over 65 and still works to provide for
        [the Child] and his siblings.
        26. Early in the case, the FCM recognized the great-
        grandparents[’] restrictions and encouraged the Mother to work
        [on] her services so that she could move into her grandparent’s
        home and help care for her son.
        27. On or about December 7, 2014, the family case manager
        stopped supervised visits through [the service provider] and
        allowed [the Child’s] [g]reat-[g]randparents to supervise his visits
        with his Mother.
        28. On or about December 23, 2014, Mother was approved to
        move in with her grandparents in order to help care for her child.
        29. Despite having been approved to move in with her son, the
        Mother never took advantage of this opportunity or if she did it
        was for only a few days. Instead, the Mother responded by
        quitting all services and intentionally removing herself from the
        case.
        30. Mother stopped calling or attending random drug screens,
        participating in Court ordered drug treatment, appearing and
        complying with [d]rug [c]ourt, communicating with the family
        case manager and working with her parent aid. Mother testified
        that she relapsed on methamphetamine around this time.
        31. After Mother’s relapse and non-compliance, Mother’s
        visits were stopped and Mother never visited with [the Child]
        again.
        32. On January 5, 2015, the DCS filed an information for
        contempt against the Mother. DCS’[s] motion was never heard
        by this Court because Mother failed to appear to be advised.
        33. On January 20, 2015, Mother failed to appear in her
        pending criminal case and her bond was revoked. [ ] Mother was
        issued a no bond warrant for her arrest.
        34. On January 21, 2015, Mother failed to appear for her

Court of Appeals of Indiana | Memorandum Decision 82A01-1512-JT-2161 | July 5, 2016   Page 15 of 25
        regularly scheduled [d]rug [c]ourt hearing and this Court issued a
        no bond writ on [ ] Mother.
        35. [The Child’s] case progressed while the Mother was absent
        from his life. DCS had to make a decision on behalf of the
        [C]hild. Soon after Mother’s disappearance, it became apparent
        that [the Child’s] [g]reat-[g]randparents were not willing or able
        to care for the toddler long term. The [g]reat-[g]randparents
        presented DCS with names of relatives living out of town.
        36. The FCM started looking at this placement option and
        found that the relatives lived out of state. The FCM started the
        necessary Interstate Compact on Placement of Children (ICPC)
        process. At the time the ICPC was being sought, the
        permanency plan was reunification with the Mother.
        37. On or about January 28, 2015, the Mother contacted the
        FCM. The Mother was updated about potential ICPC. Mother
        was also informed that DCS filed an information for contempt
        against her and that this Court had issued a no bond writ for her
        arrest. Mother was also made aware of her warrant for failing to
        appear for her criminal case.
        38. The FCM testified that the Mother claimed that she was
        going to turn herself into the authorities. Mother testified that
        she considered turning herself in and told the FCM that she
        would do so. However, Mother failed to ever turn herself in.
        39. The Mother knew that her child was a ward and Mother
        was well aware that decisions were being made for her child, yet
        the Mother never attempted to come forth to re-engage in
        services. After the Mother called the FCM in January, Mother
        never again reached out to the Department to check on her son’s
        overall wellbeing.
        40. On March 18, 2015, due to Mother’s disappearance and
        lack of commitment, Mother was unsuccessfully discharged from
        the Vanderburgh County CHINS Drug Court Program.
        41. On April 1, 2015, this Court held a review hearing in [the
        Child’s] case. Despite having notice of the hearing, Mother
        failed to appear. The Court was updated on the ICPC.
        42. The [C]hild’s father was present at the hearing. Father did
        not object to the ICPC.

Court of Appeals of Indiana | Memorandum Decision 82A01-1512-JT-2161 | July 5, 2016   Page 16 of 25
        43. On or about April 20, 2015[,] Mother was arrested and
        charged once again with possession of methamphetamine[ ] and
        driving while suspended.
        44. On April 23, 2015[,] Mother appeared before this Court.
        Mother[ ] was updated on the case.
        45. On April 28, 2015, Mother went in on her previous
        criminal matter. Mother was ordered to remain in custody.
        46. On May 17, 2015, the State charged the Mother as a
        habitual offender.
        47. On June, 2, 2015, Mother appeared before this Court in
        custody and by counsel. Mother requested that the [C]hild’s
        [g]reat-[g]randparents obtain guardianship. The [C]hild’s
        [g]reat-[g]randparents indicated that they could not become the
        guardian of the [C]hild. Mother was informed that DCS would
        be filing [a petition for] termination [of her parental rights].
        48. On July 21, 2015, Mother entered a guilty plea of
        Possession of Methamphetamine, with enhancement of a
        habitual offender, Possession of Paraphernalia, Driving While
        Suspended, and Possession of Marijuana.
        49.      Mother was sentenced to a total of [six] years. The
        Mother’s current out date is listed as July of 2017. According to
        the Mother’s [p]lea agreement, Mother will be purposefully
        incarcerated. Mother is ordered to be placed in a Therapeutic
        Community program and if Mother successfully completes her
        program, [ ] Mother can request a modification of her sentence.
        (At Mother’s [t]ermination hearing, Mother was still on the waiting list
        to enter the program.) Best case scenario [M]other will be released
        in a little over nine months.
        50. At the Permanency Hearing, held on September 16, 2015,
        the Court was informed that the ICPC was approved. The Court
        granted permission to move the [C]hild to Wisconsin.
        51. At Mother’s [t]ermination hearing, Mother did not
        introduce any evidence showing that she had successfully
        completed any services to aid in her ability to care for the [C]hild.
        52. This Court finds that the Mother purposely went on the
        run and continued to use meth[amphetamine] for several months
        knowing she could not have contact with her child and was
Court of Appeals of Indiana | Memorandum Decision 82A01-1512-JT-2161 | July 5, 2016   Page 17 of 25
        risking losing her parental rights.
        53. Mother at this time has good intentions, but no guarantees
        on how she would care for [the Child] when she is released from
        prison. She is hoping to live at the YWCA and find
        employment, but only time will tell if she is able to do so.
        54. Further, the Court is unable to give much credibility to the
        Mother’s testimony that she was never offered services to deal
        with her substance abuse. In the underlying CHINS case, [ ]
        Mother was accepted and participated in the CHINS [d]rug
        [c]ourt, the most intensive service available. [M]other appeared
        weekly starting on 10-29-14 through 12-30-14 at which time she
        voluntarily failed to appear in Court. [M]other was engaged in
        outpatient treatment and AA meetings, even though she did not
        attend all of them as ordered. Upon her failing to appear,
        [M]other could have reappeared for court, turned herself into jail,
        reengaged in drug treatment, detox or inpatient. She failed to do
        so. Now that she is incarcerated she claims this next time will be
        different. Unfortunately, statistics indicate that it would be a real
        long shot for her to be successful and nothing in her past would
        show that she has a realistic chance. She has already lost her
        other children to guardianships in the past, but continued with
        her life style. In this case, it was noted by the case manager that
        when given the opportunity to be with her children she instead
        chose a boyfriend.
        55. In looking at [M]other’s criminal history, [M]other also
        has failed multiple times to comply with a Court’s orders and be
        rehabilitated. While on probation in 82C01-0508-FC-906,
        [M]other was charged with two new misdemeanors, failed to
        report to probation, failed to complete community service[,] and
        failed to pay restitution. In 82C01-0805-FC-489, [M]other failed
        to appear in court, had 23 incident reports while at the VCCC
        (The local work release facility) and tested positive for
        meth[amphetamine]. In 82D03-1410-F5-4101, [M]other, as
        stated earlier, absconded and picked up her latest felony, again
        for possession of meth[amphetaimine].
        56. The Court, in looking at the Mother’s status at her
        Termination Hearing and balancing her previous criminal

Court of Appeals of Indiana | Memorandum Decision 82A01-1512-JT-2161 | July 5, 2016   Page 18 of 25
               history; the Court finds the reasons for removal are not likely to
               be remedied.
               57. At the Termination Hearing, Mother testified that she was
               previous[ly] convicted of felonies. The evidence confirms that
               every felony conviction resulted in [ ] Mother spending time in
               prison. The evidence also shows that Mother’s three prior
               children were never reunified with [ ] Mother.
               58. In light of Mother’s past conduct, coupled with her current
               status, the Court does not find Mother’s claims that she will care
               for [the Child] once she is released from prison to be persuasive.
               59. Throughout the underlying CHINS case, Mother never
               attempted to demonstrate that she was ready, able[,] or willing to
               parent [the Child].
               60. No service provider could recommend that Mother should
               be reunified with [the Child].


       Appellant’s App. pp. 18-23 (emphasis in original). In light of these findings, the

       juvenile court concluded that DCS had established by clear and convincing

       evidence that the reasons for the Children’s removal from and continued

       placement outside Mother’s home would not be remedied.


[24]   We note that in claiming that the evidence was insufficient to support the

       juvenile court’s order terminating her parental rights, Mother does not

       challenge the sufficiency of the evidence to support any of the juvenile court’s

       findings. As a result, Mother has waived any argument relating to whether

       these unchallenged findings are clearly erroneous. See Madlem v. Arko, 592
N.E.2d 686, 687 (Ind. 1992 (providing that when an appealing party fails to

       challenge the findings of the trial court, the findings must be accepted as

       correct); In re B.R., 875 N.E.2d 369, 373 (Ind. Ct. App. 2007) (providing that

       failure to challenge findings resulted in waiver of argument that findings were

       Court of Appeals of Indiana | Memorandum Decision 82A01-1512-JT-2161 | July 5, 2016   Page 19 of 25
       clearly erroneous), trans. denied. We will therefore limit our review to whether

       these unchallenged findings are sufficient to support the juvenile court’s

       conclusion that the conditions that led to the Child’s removal from and

       continued placement outside Mother’s care would not be remedied.


[25]   On appeal, Mother asserts that DCS failed to prove that the therapeutic

       program, which focused intensively on substance abuse relapse prevention,

       would not remedy the cause for the Child’s removal from her care. Mother also

       asserts that in finding that while Mother had good intentions, but that there

       were no guarantees that she would ever be able to successfully care for the

       Child, the juvenile court “shifted the burden of proof” from DCS to Mother.

       Appellant’s Br. p. 15. We disagree with Mother’s assertion that the juvenile

       court shifted the burden to Mother. Instead, the juvenile court considered the

       overwhelming evidence of Mother’s habitual patterns of criminal activity, drug

       abuse, and failure to support her children. In fact, when given the opportunity

       to live with and help care for the Child, Mother instead chose to cut off all

       contact with the Child and continue using drugs. Mother had also failed to

       respond to previous attempts to help her recover from her problems with

       substance abuse.


[26]   In making these assertions, Mother relies heavily on her own self-serving

       testimony. It is well-established that the juvenile court, acting as a trier of fact,

       was not required to believe or assess the same weight to the testimony as

       Mother. See Thompson v. State, 804 N.E.2d 1146, 1149 (Ind. 2004); Marshall v.

       State, 621 N.E.2d 308, 320 (Ind. 1993); Nelson v. State, 525 N.E.2d 296, 297

       Court of Appeals of Indiana | Memorandum Decision 82A01-1512-JT-2161 | July 5, 2016   Page 20 of 25
       (Ind. 1988); A.S.C. Corp. v. First Nat’l Bank of Elwood, 241 Ind. 19, 25, 167
N.E.2d 460, 463 (1960); Haynes v. Brown, 120 Ind. App. 184, 189, 88 N.E.2d
795, 797 (1949), trans. denied. Mother’s challenge to the sufficiency of the

       evidence to support the conclusions of the juvenile court effectively amounts to

       an invitation for this court to reassess witness credibility and reweigh the

       evidence, which, again, we will not do. See In re S.P.H., 806 N.E.2d at 879.


[27]   Upon review, we conclude that the juvenile court did not err in concluding that

       the conditions leading to the Child’s removal from and continued placement

       outside’s Mother’s care were unlikely to be remedied. See In re C.M., 675
N.E.2d 1134, 1140 (Ind. Ct. App. 1997). Having concluded that the evidence

       was sufficient to support the juvenile court’s determination, and finding no

       error by the juvenile court, we need not consider whether the continuation of

       the parent-child relationship poses a threat to the Children’s well-being because

       DCS has satisfied the requirements of Indiana Code section 31-35-2-4(b)(2)(B)

       by clear and convincing evidence.


                                  B. Best Interests of the Child
[28]   Initially, we note that although Mother also contends that DCS failed to prove

       by clear and convincing evidence that termination of her parental rights was in

       the Child’s best interests, Mother presents no argument in support of this

       contention. Mother, therefore, has waived her claim of error. See Burnett v.

       Cincinnati Ins. Co, 690 N.E.2d 747, 749 (Ind. Ct. App. 1998) (providing that

       failure of a party to present a cogent argument in her brief is considered a


       Court of Appeals of Indiana | Memorandum Decision 82A01-1512-JT-2161 | July 5, 2016   Page 21 of 25
       waiver of that issue). However, despite Mother’s waiver, we will nonetheless

       review the sufficiency of the evidence to sustain the conclusion that termination

       was in the Child’s best interests.


[29]   We are mindful that in considering whether termination of one’s parental rights

       is in the best interests of a child, the juvenile court is required to look beyond

       the factors identified by DCS and look to the totality of the evidence. McBride,
798 N.E.2d at 203. In doing so, the juvenile court must subordinate the

       interests of the parent to those of the child involved. Id. Furthermore, this

       court has previously determined that the testimony of the case worker or a

       Court Appointed Special Advocate (“CASA”) regarding the child’s need for

       permanency supports a finding that termination is in the child’s best interests.

       Id.; see also Matter of M.B., 666 N.E.2d 73, 79 (Ind. Ct. App. 1996), trans. denied.


[30]   Here, the juvenile court found that evidence established that the Child has a

       need for permanency and stability and that the termination of Mother’s parental

       rights would serve the Child’s best interests. Specifically, the juvenile court

       found as follows:


               61. The CASA, testified that adoption and termination of
               Mother’s parental rights was in [the] Child’s best interests. The
               CASA also filed a written report supporting this position. [The]
               CASA also testified that there are no other permanency options
               available as the current placement wishes to adopt instead of
               having a guardianship. This is not unusual in these types of cases
               as loved ones, related or not, understand that real permanency is
               through adoption and the mere possibility of a mother later
               trying to get their child back can have very detrimental effects on
               the family and the child. The law does not require a “less”
       Court of Appeals of Indiana | Memorandum Decision 82A01-1512-JT-2161 | July 5, 2016   Page 22 of 25
        permanent relationship be granted by a Court. [ ] DCS must
        only prove the elements in a termination case. The law is written
        as such for good reason. Further, the law allows [ ] DCS to file
        for termination when they did in this case. This Court cannot
        not terminate a parent’s right just because [ ] DCS did not wait
        until a later date. This Court must weigh the evidence as it is
        presented. The Court understands the natural reaction to want to
        give [M]other another chance, but nothing in this record
        indicates that [M]other will be successful. Admittedly she is
        doing well in prison, but prison is not everyday life. [M]other
        has been in and out of jail in the past, but that did not change
        her. She also wasn’t successful at a work release facility or in her
        underlying CHINS case.
        62. [M]other has maintained contact now that she is in jail,
        but children need more stability than contact when a parent is in
        jail. The Court has little doubt that if [M]other had not been
        caught and arrested she would have continued to use and [have]
        little or no contact with her child. This Court understands that
        addicts do not always think clearly, but addicts are not
        continually 24/7 too strung out to get help or make contact with
        their child. There is nothing in the record to suggest that this
        mother was totally incapacitated. She avoided police for months.
        She talked to her Case Manager.
        63. The FCM testified that after Mother was informed in
        January, 2015[,] about the plans for her child, Mother never
        called again to inquire as to [the Child’s] condition and
        wellbeing, or to see about scheduling visitations. The FCM
        testified that the [C]hild needs permanency and that it was in the
        [C]hild’s best interest for Mother’s rights to be terminated.
        64. DCS’[s] plan for Child is that he be adopted; this plan is
        satisfactory for Child’s care and treatment.


Appellant’s App. pp. 23-24. Again, Mother does not challenge the sufficiency

of the evidence to support these findings.



Court of Appeals of Indiana | Memorandum Decision 82A01-1512-JT-2161 | July 5, 2016   Page 23 of 25
[31]   Further, review of the record reveals that although Mother initially agreed to

       participate in services, her participation was short-lived and she voluntarily cut

       off all communication with the Child when she chose to live with friends and

       partake in illegal drugs rather than live with her grandparents and the Child.

       Mother displayed little to no interest in parenting the Child until her instant

       incarceration. Both FCM Ellen Moore and the Child’s CASA testified that

       they believed that the termination of Mother’s parental rights was in the Child’s

       best interests.


[32]   The juvenile court did not have to wait until the Child was irreversibly harmed

       such that his physical, mental, and social development was permanently

       impaired before terminating Mother’s parental rights. See In re C.M., 675
N.E.2d at 1140. In light of the testimony of FCM Moore and the Child’s

       CASA, considered with the juvenile court’s unchallenged factual findings and

       Mother’s failure to participate in or successfully complete the court-ordered

       services when given the opportunity, we conclude that the evidence is sufficient

       to satisfy DCS’s burden of proving that termination of Mother’s parental rights

       is in the Child’s best interests. Again, Mother’s claim to the contrary merely

       amounts to an invitation for this court to reweigh the evidence, which we will

       not do. See In re S.P.H., 806 N.E.2d at 879.



                                                Conclusion
[33]   Having concluded that the juvenile court did not abuse its discretion in denying

       Mother’s request for a continuance and that the evidence is sufficient to support

       Court of Appeals of Indiana | Memorandum Decision 82A01-1512-JT-2161 | July 5, 2016   Page 24 of 25
       the juvenile court’s order terminating Mother’s parental rights to the Child, we

       affirm the judgment of the juvenile court.


[34]   The judgment of the juvenile court is affirmed.


       Bailey, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 82A01-1512-JT-2161 | July 5, 2016   Page 25 of 25